DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, claims 1-4, in the reply filed on August 27, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 15-17 are withdrawn by Applicant.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on August 14, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910750393.0 application as required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “a direction perpendicular to a surface of the continuous flexible substrate” twice in lines 2 and 4. Therefore, the claim scope is not clear. Claim 6 is rejected as it depends upon claim 5. For the purpose of examination, “a direction perpendicular to a surface of the continuous flexible substrate” in line 4 is interpreted as “the direction perpendicular to the surface of the continuous flexible substrate.” 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites “the flexible substrate” in line 6. However, there are several different antecedence. Therefore, the claim scope is not clear. For the purpose of examination, “the flexible substrate” in line 6 is interpreted as “the continuous flexible substrate.” 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US PG-Pub No.: 2019/0207131 A1, hereinafter, “Lu”).


    PNG
    media_image1.png
    224
    448
    media_image1.png
    Greyscale



claim 1, Lu discloses a flexible display panel (see Lu, FIG. 12), wherein the flexible display panel comprises: a plurality of display sub-regions (annotated FIG. 12 above and ¶ [0034], FIG. 12 shows a part of the plurality of sub-regions) arranged at intervals (FIG. 12), a plurality of flexible bridging portions (183, labelled in FIG. 8) and a plurality of connecting portions (13, labeled in FIG. 6);
every two adjacent display sub-regions (shown in FIG. 12) among the plurality of display sub-regions are electrically connected through at least one of the flexible bridging portions (183, ¶ [0071]); and the every two adjacent display sub-regions (FIG. 12) are further connected through at least one of the connecting portions (13);
wherein, the at least one of the connecting portions (13) is configured for being broken preferentially and enabling the every two adjacent display sub-regions to deform when the every two adjacent display sub-regions are stretched (regarding the claim limitation “configured for being broken preferentially and enabling the every two adjacent display sub-regions to deform when the every two adjacent display sub-regions are stretched,” the claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04.); and the at least one of the flexible bridging portions (183) is configured for electrically connecting the every two adjacent display sub-regions (FIG. 12) before the at least one of the connecting portions is broken and after the at least one of the connecting portion is broken (FIGs. 12 and 14 show that 183 remains with/without 13).

claim 2, Lu discloses the flexible display panel according to claim 1, wherein each of the plurality of display sub-regions (FIG. 12) comprises a first flexible substrate (annotated FIG. 12 above), and each of the plurality of flexible bridging portions (183) comprises a second flexible substrate (annotated FIG. 12 above).

Regarding claim 3, Lu discloses the flexible display panel according to claim 2, wherein the first flexible substrate (annotated FIG. 12 above) and the second flexible substrate (annotated FIG. 12 above) are a continuous flexible substrate (FIG. 12).

Regarding claim 4, Lu discloses the flexible display panel according to claim 3, wherein at least one of the connecting portions (13) is a first strip structure (FIG. 12), at least one of the flexible bridging portions (183) is a second strip structure (FIG. 12), and a width of the first strip structure (13) is smaller than a width of the second strip structure (183; FIG. 12 shows that 183 is wavy shape in left-right direction, therefore, a width of 13 in the left-right direction is smaller than a width of 183 when 183 is straightened, FIG. 12).

Regarding claim 5, Lu discloses the flexible display panel according to claim 4, wherein each of the plurality of connecting portions (13) has a first size in a direction (up-down direction) perpendicular to a surface of the continuous flexible substrate (12, annotated FIG. 12 above), the continuous flexible substrate (12) has a second size in a direction perpendicular to the surface of the continuous flexible substrate (12), and the first size is smaller than the second size (FIG. 12).
Note: for the purpose of examination, “a direction perpendicular to a surface of the continuous flexible substrate” in line 4 is interpreted as “the direction perpendicular to the surface of the continuous flexible substrate.” 

Regarding claim 10, Lu discloses the flexible display panel according to claim 1, wherein at least one of the connecting portions (13, FIG. 12 shows a part of the plurality of sub-regions) comprises: a plurality of mutually independent connecting lines (FIG. 12 and ¶ [0034]).
Regarding claim 11, Lu discloses the flexible display panel according to claim 3, wherein each of the plurality of connecting portions (13) comprises a portion made of a brittle material, and the brittle material comprises at least one of molybdenum or silicon oxide (¶ [0048]).

Regarding claim 12, Lu discloses the flexible display panel according to claim 11, wherein in a direction perpendicular to a surface of the continuous flexible substrate (12), an orthographic projection of the portion made of the brittle material in the each of the plurality of connecting portions (13) on the continuous flexible substrate (12) is not overlapped with an orthographic projection of two adjacent display sub-regions (annotated FIG. 12 above) corresponding to the each of the plurality of connecting portions (13) on the flexible substrate (12).
Note: for the purpose of examination, “the flexible substrate” in line 6 is interpreted as “the continuous flexible substrate.” 
claim 14, Lu discloses a display device (FIG. 12), comprising the flexible display panel according to claim 1.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (US PG-Pub No.: 2020/0212117 A1, hereinafter, “Jeon”).
[AltContent: textbox (Connecting portions)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    505
    570
    media_image2.png
    Greyscale



claim 1, Jeon discloses a flexible display panel (see Jeon, FIGs. 1 and 2), wherein the flexible display panel comprises: a plurality of display sub-regions (annotated FIG. 2 above) arranged at intervals (FIGs. 1 and 2), a plurality of flexible bridging portions (annotated FIG. 2 above) and a plurality of connecting portions (annotated FIG. 2 above);
every two adjacent display sub-regions (annotated FIG. 2 above) among the plurality of display sub-regions are electrically connected through at least one of the flexible bridging portions (annotated FIG. 2 above); and the every two adjacent display sub-regions (annotated FIG. 2 above) are further connected through at least one of the connecting portions (annotated FIG. 2 above);
wherein, the at least one of the connecting portions (annotated FIG. 2 above) is configured for being broken preferentially and enabling the every two adjacent display sub-regions to deform when the every two adjacent display sub-regions are stretched (regarding the claim limitation “configured for being broken preferentially and enabling the every two adjacent display sub-regions to deform when the every two adjacent display sub-regions are stretched,” the claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04.); and the at least one of the flexible bridging portions (annotated FIG. 2 above) is configured for electrically connecting the every two adjacent display sub-regions (¶¶ [0078] and [0079]) before the at least one of the connecting portions is broken and after the at least one of the connecting portion is broken (151 and 152 remain connected).

claim 9, Jeon discloses the flexible display panel according to claim 1, wherein the flexible display panel comprises at least four display sub-regions (FIGs. 1 and 2); in a horizontal direction (x direction), a flexible bridging portion (annotated FIG. 2 above) between two adjacent display sub-regions of the at least four display sub-regions is arranged near a center of the at least four display sub-regions (annotated FIG. 2 above), and a connecting portion (annotated FIG. 2 above) between the two adjacent display sub-regions of the at least four display sub-regions is arranged far away from the center of the at least four display sub-regions (annotated FIG. 2 above); and in a vertical direction (y direction), a flexible bridging portion (annotated FIG. 2 above) between two adjacent display sub-regions of the at least four display sub-regions is arranged far away from the center of the at least four display sub-regions (annotated FIG. 2 above), and a connecting portion (annotated FIG. 2 above) between the two adjacent display sub-regions of the at least four display sub-regions is arranged near the center of the at least four display sub-regions (annotated FIG. 2 above).

Regarding claim 13, Jeon discloses the flexible display panel according to claim 9, wherein the flexible display panel further comprises: a plurality of signal lines (151+152 as flexible bridging portions, ¶ [0075]); and the plurality of signal lines (151+152 as flexible bridging portions) extend in an arrangement direction of the at least four display sub-regions (annotated FIG. 2 above) and each is in the at least one of the flexible bridging portions between the every two adjacent display sub-regions (annotated FIG. 2 above); and the signal lines (151+152 as flexible bridging portions) are used for inputting signals to a driving circuit (¶ [0075]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US PG-Pub No.: 2019/0207131 A1, hereinafter, “Lu”), as applied to claim 5 above, and further in view of Gyoda (US PG-Pub No.: 2011/0037059 A1, hereinafter, “Gyoda”) and Cho et al. (US PG-Pub No.: 2019/0103448 A1, hereinafter, “Cho”).
Regarding claim 6, Lu discloses the flexible display panel according to claim 5.
Lu is silent regarding that the first size (thickness of buffer layer 13) is smaller than 10µm, and the second size (thickness of substrate 12) is in a range of 5µm-30µm.
see Gyoda, FIG. 3), wherein a thickness of a substrate (10) is in a range of 10 to 50 µm (¶ [0122]); and Cho discloses a display panel (see Cho, FIG. 3), wherein a thickness of a buffer layer is in a range of 3 to 20 µm (¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lu’s first size (thickness of buffer layer 13) 3 to 20 µm, as taught by Cho, and form the second size (thickness of substrate 12) in a range of 10 to 50 µm, as taught by Gyoda, in order to form a substrate and buffer layer with suitable rigidity and flexibility. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lu’s first size (thickness of buffer layer 13) smaller than 10 µm, since where the claimed ranges (smaller than 10 µm) overlap ranges disclosed by the prior art (3 to 20 µm), a prima facie case of obviousness exists; and to form the second size (thickness of substrate 12) in a range of 5 µm-30 µm, since where the claimed ranges (5-30 µm) overlap ranges disclosed by the prior art (10 to 50 µm), a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US PG-Pub No.: 2019/0207131 A1, hereinafter, “Lu”), as applied to claim 3  above, and further in view of Lee et al. (US PG-Pub No.: 2019/0296099 A1, hereinafter, “Lee”).
Regarding claim 7, Lu discloses the flexible display panel according to claim 3, wherein each of the plurality of display sub-regions (annotated FIG. 12 above) comprises a buffer layer (13, ¶ [0048] and labelled in FIG. 6), an active layer (14, ¶ 
Lu is silent regarding that the thin film encapsulation layer (24) comprises a first inorganic encapsulation layer, an organic encapsulation layer and a second inorganic encapsulation layer.
Lee, however, discloses a display panel (see Lee, FIG. 3), comprising a first inorganic encapsulation layer (410, ¶ [0087]), an organic encapsulation layer (420, ¶ [0087]) and a second inorganic encapsulation layer (430, ¶ [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lu’s thin film encapsulation layer comprising a first inorganic encapsulation layer, an organic encapsulation layer and a second inorganic encapsulation layer, as taught by Lee, in order to better protect the device from oxygen or moisture (Lee, ¶ [0086]).

Regarding claim 8, Lu in view of Lee discloses the flexible display panel according to claim 7, wherein the plurality of the connecting portions (Lu’s 13) are arranged on a same layer with a same material as at least one of the gate insulating layer, the interlayer dielectric layer, the buffer layer (Lu, ¶ [0048]) and the first inorganic encapsulation layer and the second inorganic encapsulation layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIA L CROSS/Examiner, Art Unit 2892